Citation Nr: 1823807	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963 and from December 1964 to December 1967, including service in the Republic of Vietnam.  He died in August 2001, and the appellant is his surviving spouse.  This appeal arose before the Board of Veterans' Appeals from an March 2014 rating decision of the Pension Management Center at the VA Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction currently resides with the Philadelphia Pension Center in Philadelphia, Pennsylvania.

According to the April 2014 statement, the appellant indicated a desire to file a burial benefits if the claim for DIC is granted.  The appellant and her representative are advised that effective March 24, 2015, VA requires new claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017).  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include informing the appellant and her representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2017) (describing the manner and methods in which a claim can be initiated and filed).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There were no claims for benefits pending at the time of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000(a), (d)(5) (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In regard to the claim for accrued benefits, the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence, such as the present claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in this claim, the duty to notify and assist is not applicable. See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Consequently, further discussion of these duties in regards to this issue is unnecessary.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C. § 5121(a) (2012); 38 C.F.R. 3.1000(a) (2016). An "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000(c) (2017).  By statute, the appellant takes the Veterans claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a) (2017). 

"Claims for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) (2017).

The Veteran died in April 2001.  The appellant filed her claim for benefits in May 2013, beyond the statutory one year time limit of the Veteran's death.  There is also no evidence that there were any claims pending at the time of the Veteran's death that could be the basis for an accrued benefits claim.  The appellant's May 2013 application for cause of death benefits even acknowledged such.  As a consequence, the appellant has no legal entitlement to file a claim for accrued benefits.  The law is dispositive in this case, and the claim must be denied.  See Sabonis, supra. 


ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant has also filed a claim for service connection for the cause of the Veteran's death.  She believes that the cause of death shown is etiologically related his active service.  According to the March 2014 rating decision, the Veteran's death certificate lists metastatic squamous cell cancer (unknown primary) as the cause of death.

The appellant claims that the Veteran's metastatic squamous cell cancer was due to exposure to Agent Orange.  The service records reflect that the Veteran had service in Vietnam.  Consequently, he is presumed to have been exposed to Agent Orange. 

The RO denied the claim by finding that the Veteran's metastatic squamous cell cancer of an unknown primary was not incurred or caused by service and not manifested to a compensable degree within one year of discharge from the service.  It also found that presumptive service connection was not warranted because the Veteran's cause of death is not listed among the disabilities presumptively related to herbicide (Agent Orange) exposure.  The Court of Appeals for Veterans Claims has stated, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection." Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  Consequently, the fact that a disease is not on the list of presumptive diseases does not disqualify a medical professional from nonetheless linking the disease to Agent Orange. 

The Board recognizes that presumptive service connection is not warranted. However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his disability is the result of active service.

Here, it is unclear whether he considered whether the Veteran's cause of death is related to his active service to include Agent Orange exposure as no medical opinion has been obtained in this regard.  Furthermore, noting that the disability was not present in service or for many years thereafter is not a sufficient basis to deny the claim.  Thus, a VA opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Associate a legible copy of the Veteran's death certificate with the record.

2.  Refer the entire record to an appropriate VA examiner to obtain an opinion regarding the nature and etiology of the Veteran's cause of death.  The entire record is to be reviewed so the examiner may become familiar with the Veteran's pertinent medical history.  

Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's metastatic squamous cell cancer of an unknown primary began during or is causally related service, to include as due to presumed exposure to Agent Orange.

The examiner's attention is directed to the November 1967 discharge examination report noting the chest x-ray results showing diffuse increase in bronchovascular markings in the lung fields-lower and enlarged lymph node of the right hilar area.

The examiner should be aware that the absence of the Veteran's disability on the list of disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

3.  After completion of the above, review the relevant evidence of record and determine if the benefit sought can be granted.  If the claim remains denied, then furnish the appellant and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


